DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites: An engine device comprising: an exhaust manifold provided on an exhaust side surface of a cylinder head; an exhaust pressure sensor comprising an electrical pressure sensor configured to measure an exhaust gas pressure in the exhaust manifold, wherein: the exhaust pressure sensor is attached to the cylinder head; the exhaust manifold and the exhaust pressure sensor are connected to each other through an exhaust pressure path provided in the cylinder head; and a hole closing member is positioned at an end of the exhaust pressure path and configured to prevent exhaust gas from passing through the end of the exhaust pressure path.

Matsumoto (U.S. 4106449; Fig. 2, 6) is considered the closest prior art.  Matsumoto discloses an EGR assembly configured to return exhaust gas from an exhaust manifold, through a cylinder head (13) to an intake manifold.  A diaphragm (4) actuated EGR valve assembly configured to sense (Claim 10) and respond (e.g. open/close) to exhaust manifold pressure.  However, Matsumoto fails to explicitly teach or suggest the EGR valve “comprising an electrical pressure sensor configured to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747